Exhibit 10.2
 
AMENDMENT NO. 3
TO
SECURITIES PURCHASE AGREEMENT
AND CLOSING CERTIFICATE


THIS AMENDMENT NO. 3 TO THE SECURITIES PURCHASE AGREEMENT and Closing
Certificate (this “Amendment”) is made and entered into as of October 14, 2014
by and among Electronic Cigarettes International Group, Ltd. (f/k/a Victory
Electronic Cigarettes Corp.), a Nevada corporation (the “Company”), Must Have
Limited, a limited liability company incorporated in England and Wales with
company number 05101019 (“Must Have”), FIN Branding Group, LLC, an Illinois
limited liability company (“FIN”), Hardwire Interactive Acquisition Company, a
Delaware corporation and wholly-owned subsidiary of the Company (“Hardwire”),
VCIG LLC (“VCIG”) and JGB (Cayman) Cambridge Ltd. (“JGB” or the “Purchaser”).


WHEREAS, the Company and the Purchaser entered into a Securities Purchase
Agreement, dated as of April 22, 2014 (as amended, restated, supplemented or
otherwise modified from time to time in accordance with its provisions, the
“Purchase Agreement”). Capitalized terms used herein but not otherwise defined
herein shall have the respective meanings given such terms in the Purchase
Agreement;


WHEREAS, the Purchaser intends to make an additional advance to the Company in
an amount equal to $5,000,000 and in consideration therefore the Company shall
increase the principal amount of the Note by $5,500,000, in each case, in
accordance with the terms of this Amendment;


WHEREAS, as an inducement to the Purchaser to make the additional advance, each
of FIN Branding Group, LLC (“FIN”), VCIG LLC (“VCIG”) and Hardwire Interactive
Acquisition Company (“Hardwire”) will enter into an unconditional guaranty of
all of the Company’s obligations under the Notes and the other Transaction
Documents (together, the “Subsidiary Guarantees”);


WHEREAS, as an additional inducement to the Purchaser to make the additional
advance, the Company will pledge 100% of the equity interests of Hardwire and
VCIG to the Purchaser and VCIG will pledge 100% of the equity interests of FIN
as additional security for its obligations under the Notes and the other
Transaction documents and each of FIN, Hardwire and VCIG shall grant the
Purchaser a first priority security interest in all of their respective assets
as security for their obligations under the Subsidiary Guarantees all pursuant
to a Pledge and Security Agreement by and among the Company, FIN, Hardwire, VCIG
and the Purchasers (collectively with all agreements and instruments required to
be executed and delivered by the Company, FIN and/or Hardwire thereunder, the
“Security Agreement”), which shall be acceptable to the Purchaser in form and
substance;


WHEREAS, the parties hereto desire to amend the Purchase Agreement on the terms
and subject to the conditions set forth herein; and
 
 
 

--------------------------------------------------------------------------------

 


WHEREAS, pursuant to Section 6.3 of the Purchase Agreement, the amendments
requested by the Company must be contained in a written agreement signed by the
Company and Purchaser.


NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1. Definitions. Capitalized terms used and not defined in this Amendment shall
have the respective meanings given them in the Purchase Agreement.  In addition,
the definitions of “Security Documents” and “Transaction Documents” set forth in
the Purchase Agreement are deemed amended to include the Subsidiary Guarantees
and the Security Agreement and the Amended Security Documents (as defined in the
Deed of Amendment (the “Deed of Amendment”), dated October 14, 2014, by and
among Must Have, the Purchaser, JGB Collateral LLC and subordinated creditors
signatory thereto) as, in each case, such documents and agreements may be
amended, modified or supplemented from time to time.
 
2. Section 1.3.  Section 1.3 of the Purchase Agreement is hereby amended by (i)
deleting the reference to “$7,000,000” in the last line of Section 1.3(a) and
replacing it with “$12,000,000” and (ii) inserting the following new paragraphs
immediately after paragraph (e) in Section 1.3:


“(f)           Subject to the terms and conditions of this Agreement, the
Company shall issue and sell to each Purchaser, and each Purchaser severally,
but not jointly, agrees to purchase from the Company, on the Third Incremental
Loan Closing Date (as defined below) Incremental Loan Notes in the principal
amount of $5,500,000 (the “Third Tranche”) for an aggregate purchase price of up
to $5,000,000 (the “Third Tranche Purchase Price”).  In connection with the
foregoing, the Company and the Purchasers have entered into a Third Amendment to
the Notes in substantially the form attached hereto as Exhibit N (the “Third
Note Amendment”) to evidence the Third Tranche of Incremental Loan Notes.  The
Third Tranche Purchase Price shall reduce the $10,000,000 identified for
Acquisition Loans set forth in Section 1.4(a) hereof.


(g)           The closing of the purchase and sale of the Third Tranche of
Incremental Loan Notes shall occur on October 14, 2014, or such other date as
the parties may mutually agree (the “Third Incremental Loan Closing Date” or
“Third Incremental Loan Closing”), provided, that all of the conditions set
forth in Article 4.3 and Section 1.3(h) hereof have been satisfied. For all
purposes of this Agreement, including without limitation Article 2 hereof, the
Third Incremental Loan Closing Date shall be deemed an “Incremental Loan Closing
Date” and the Third Incremental Loan Closing shall be deemed an “Incremental
Loan Closing.” Each closing contemplated by this paragraph shall take place at
the offices of Haynes and Boone, LLP, 30 Rockefeller Plaza, 26th Floor, New
York, NY 10112 at 10:00 a.m. New York Time, or at such other time and place as
the parties may agree.


(h)           All obligations of the Purchasers with respect to the Third
Tranche are subject to the satisfaction, on or before the Third Incremental Loan
Closing Date, of the following conditions:
 
 
 

--------------------------------------------------------------------------------

 
 
(i) Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company in this Agreement, as amended, the
Transaction Documents, as amended (the “Third Tranche Documents” and together
with the Purchase Agreement and the Transaction Documents, as amended, restated
supplemented or otherwise modified from time to time in accordance with their
provisions, the “Loan Transaction Documents”) shall be true and correct in all
material respects on and as of the Third Incremental Loan Closing Date as if
made on and as of such date, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date. For purposes of determining the Company’s
compliance with this condition, only the disclosures in Reports filed prior to
September 25, 2014 shall be deemed to be exceptions to the Company’s
representations and warranties in Section 2.1;
 
(ii) Performance by the Company; Execution and Delivery.  The Company, Must
Have, FIN, VCIG and Hardwire shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
applicable Loan Transaction Documents. The Company, Must Have, FIN, VCIG and
Hardwire shall have executed and/or delivered each of the applicable Loan
Transaction Documents, including but not limited to the Third Tranche Documents
and any amendments to the Transaction Documents or other documents requested by
the Purchaser in form and substance satisfactory to the Purchaser;
 
(iii) Amended Note; Other Loan Transaction Documents.  The Company shall have
duly executed and delivered to Purchaser the Third Note Amendment. In connection
with the foregoing, at or prior to the Third Incremental Loan Closing, the
Company shall have delivered to Purchaser each of the following:
 
(A)  
 a termination and release agreement with respect to the Credit Agreement and
all related documents, duly executed by FIN and Wells Fargo Bank, N.A., together
with UCC-3 termination statements for all UCC-1 financing statements filed by
Wells Fargo Bank, N.A. and covering any portion of the Collateral (as defined in
the Security Documents); and

 
(B)  
 evidence that all other action that Purchaser may deem necessary or desirable
in order to perfect the liens created under the Security Documents has been
taken (including without limitation landords’ and bailees’ waiver and consent
agreements and deposit account control agreements);

 
 
 

--------------------------------------------------------------------------------

 
 
(C)  
a payoff letter in form and substance satisfactory to the Purchaser, duly
executed by Wells Fargo Bank, N.A.;

 
(D)  
the Subsidiary Guarantees duly executed and delivered by each of FIN, VCIG and
Hardwire;

 
(E)  
the Security Agreement, duly executed by the Company, VCIG, FIN and Hardwire,
and any other agreement, instrument or other document required to be executed
and delivered by any of them thereunder; and

 
(F)  
Intercreditor agreement by and among JGB, the Company, FIN, Hardwire, VCIG and
Pinnacle Family Office Investments, L.P. and the Pinnacle Noteholders (the
“Intercreditor Agreement”).

 
(iv) Establishment of Accounts. A lockbox account shall have been properly
established by FIN at Wells Fargo Bank, N.A. in accordance with the terms and
conditions of the Security Agreement (the “Lockbox Account”). All necessary and
proper account control agreements with respect to such account shall have been
duly executed and delivered by FIN and Wells Fargo Bank, N.A.;
 
(v) No Default.  No Event of Default under the Notes shall have occurred or be
continuing;
 
(vi) Secretary’s Certificate. The Company shall have delivered to the Purchaser
a certificate, signed by the Secretary of the Company and dated as of each
Incremental Loan Closing Date, as to (i) the resolutions adopted by its Board of
Directors approving the transactions contemplated hereby, (ii) its charter, as
in effect at each Incremental Loan Closing Date, (iii) its bylaws, as in effect
at each Incremental Loan Closing Date, and (iv) the authority and incumbency of
the officers executing the Loan Transaction Documents and any other documents
required to be executed or delivered in connection therewith;
 
(vii) Officer’s Certificate. The Company shall have delivered to Purchaser a
certificate signed by an executive officer on behalf of the Company, dated as of
each Incremental Loan Closing Date, confirming the accuracy of the Company’s
representations, warranties and performance of the covenants of the Company,
Must Have, FIN and Hardwire as of each Incremental Loan Closing Date and
confirming the compliance with the conditions precedent set forth in paragraphs
(i)-(vi) and (viii)-(ix) of this Section 1.3(h) as of each Incremental Loan
Closing Date;
 
 
 

--------------------------------------------------------------------------------

 
 
(viii) Material Adverse Effect. No change having or that would be expected to
have a Material Adverse Effect shall have occurred. Without limiting the
generality of the foregoing, the parties agree that a change having a Material
Adverse Effect shall be deemed to have occurred if: (1) the Closing Bid Price
(as defined in the Note) for the Common Stock on the Principal Market is less
than $3.00 per share on any of the twenty consecutive Trading Days prior to the
applicable Incremental Loan Closing Date, (2) any event of default under any
Indebtedness in excess of $50,000 of the Company or any Subsidiary has occurred
or is continuing, or the occurrence or continuance of any event or circumstance
that would with the giving of notice result in an acceleration prior to maturity
of any such Indebtedness, (3) the Company or any Subsidiary is unable to pay its
Indebtedness and other obligations and liabilities as such Indebtedness and
other obligations and liabilities come due, (4) the Company or any Subsidiary
attempts to arrange a composition, adjustment or restructuring of its
Indebtedness and/or other obligations in excess of $500,000 in the aggregate
and/or (5) the Company or any Subsidiary is required to make or otherwise
subject to any late payments, penalty payments, liquidated damages payments or
any other kind of payment that arises as a result of the Company’s or such
Subsidiary’s violation or breach of, failure to comply with or default under any
instrument evidencing Indebtedness or other contract, in each case, evidencing
obligations of the Company in excess of $500,000 in the aggregate, including,
without limitation, any registration rights agreement. For all purposes of this
Agreement, each of Must Have, FIN and Hardwire shall be deemed a “Subsidiary.”
 
(ix) Approvals. The Company shall have obtained all required consents and
approvals of its Board of Directors to deliver and perform all obligations
pursuant to the Loan Transaction Documents.”
 
3. Section 2.1. Section 2.1 of the Purchase Agreement is hereby amended by
deleting the last sentence of paragraph (a) and replacing it with the following:


“For the purposes of this Agreement, “Material Adverse Effect” means any
material adverse effect on the business, operations, properties, prospects, or
condition (financial or otherwise) of (i) Must Have, (ii) FIN, (iii) VCIG, (iv)
Hardwire, individually, or (v) the Company and its Subsidiaries taken as a whole
and/or any condition, circumstance, or situation that would prohibit in any
material respect the ability of the Company, Must Have, Hardwire, VCIG or FIN to
perform any of their respective obligations under this Agreement or any of the
other Transaction Documents (as defined below) in any material respect.”
 
4. Section 3.11.  Section 3.11 of the Purchase Agreement is hereby deleted in
its entirety and replaced with the following:
 
 
 

--------------------------------------------------------------------------------

 


“ 3.11 No Pledge. The Company shall not, and shall cause each Subsidiary not to,
create, incur or permit to exist any pledge, mortgage, lien, charge,
encumbrance, hypothecation or other grant of security interest, whether direct
or indirect, voluntary or involuntary or by operation of law on any of the
business assets and/or property of Must Have, FIN, VCIG or Hardwire (“Pledge
Limitations”) or the Company’s equity interests in Must Have, FIN, VCIG or
Hardwire, in each case, without the prior written consent of the
Purchasers.  Such Pledge Limitations shall not apply to any Permitted
Liens.  “Permitted Liens” shall mean: (i) liens imposed by law for taxes,
assessments or charges or levies of any governmental authority for claims not
yet due or which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves or other appropriate provisions are
being maintained in accordance with GAAP; (ii) liens of landlords and liens of
carriers, warehousemen, suppliers, mechanics, materialmen and other liens in
existence on the date hereof or thereafter imposed by law and created in the
ordinary course of business; (iii) liens incurred or deposits made in the
ordinary course of business (including, without limitation, surety bonds and
appeal bonds) in connection with workers’ compensation, unemployment insurance
and other types of social security benefits or to secure the performance of
tenders, bids, leases, contracts, statutory obligations and other similar
obligations, (iv) easements (including, without limitations, reciprocal easement
agreements and utility agreements), rights-of-way, covenants, consents,
reservations, encroachments, variations and zoning and other restrictions,
charges or encumbrances (whether or not recorded) and interest of ground
lessors, which do not interfere materially with the ordinary conduct of the
business of the Company, (v) letters of credit or deposits in the ordinary
course to secure leases, and (v) the liens in the assets of FIN and Hardwire of
Pinnacle Family Office Investments, L.P. as collateral agent for the holders of
those certain 15% Senior Secured Convertible Promissory Notes in the original
aggregate principal amount of $27,375,000 (the “15% Convertible Notes”) issued
pursuant to the Amended and Restated Note Purchase Agreement, dated February 28,
2014, subject always to the terms of the Intercreditor Agreement, except to the
extent any of the foregoing clauses (i) – (v) would be expected to result in a
Material Adverse Effect.”
 
5. Section 3.12.  Section 3.12 of the Purchase Agreement is hereby deleted in
its entirety and replaced with the following:


“3.12  Indebtedness. The Company shall cause Must Have, FIN, VCIG and Hardwire
not to, directly or indirectly, enter into, create, incur, assume or suffer to
exist any Indebtedness of any kind without the prior written consent of the
Purchasers other than, solely with respect to Must Have, the Corporate Guarantee
of Must Have in favor of David Steven Levin, Melanie Levin, Miguel Carlo Corral
and David Ryder, dated April 22, 2014 (the “Must Have Guarantee”).”
 
6. Section 3.13.  Section 3.13 of the Purchase Agreement is hereby deleted in
its entirety and replaced with the following:


“3.13  No Guarantees of Indebtedness. The Company will cause Must Have, FIN,
VCIG and Hardwire not to guarantee (directly or indirectly), any Indebtedness of
the Company, any Subsidiary or any other person, other than, solely with respect
to Must Have, the Must Have Guarantee.”
 
 
 

--------------------------------------------------------------------------------

 
 
7. Section 3.17.  Section 3.17 of the Purchase Agreement is hereby deleted in
its entirety and replaced with the following:
 
“3.17 Restricted Payments. The Company will not, nor will it permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment (as defined herein), except for Restricted
Payments made by any Subsidiary to the Company.  Notwithstanding the foregoing,
the Company shall not permit or cause Must Have, FIN, VCIG or Hardwire to make
any Restricted Payment to the Company or any other direct or indirect parent
entity or any other person, and any such payment shall, for the avoidance of
doubt, be prohibited by this Section 3.17, without the express prior written
consent of the Purchasers or as otherwise provided in the Security
Documents.  “Restricted Payments” shall mean for any Person, (a) any dividend or
distribution on any class of its capital stock, (b) any payment on account of,
or the setting apart of assets for a sinking or other analogous fund, or the
purchase, redemption, retirement, defeasance or other acquisition of any shares
of its capital stock or any options, warrants, or other rights to purchase its
capital stock, whether now or hereafter outstanding and (c) any payment,
repayment, redemption, retirement, repurchase or other acquisition, direct or
indirect, of, on account of, or in respect of, the principal of any Indebtedness
that is subordinated to the obligations arising under the Notes (or any
installment thereof) prior to the regularly scheduled payment date thereof (as
in effect on the date such Indebtedness was originally incurred or as amended
with the prior written consent of the Purchasers).  For the avoidance of doubt,
and without limiting the immediately following sentence, any payment of the Loan
Notes (as defined in the Acquisition Agreement) or 15% Convertible Notes by the
Company with net proceeds from the sale of equity securities pursuant Section
3.24 herein, the Intercreditor Deed and/or the Intercreditor Agreement, as
applicable, shall not be deemed a “Restricted Payment” for purposes of this
Section 3.17, provided that no Event of Default under the Notes has occurred or
is continuing.  In addition, the Company shall not, and the Company shall cause
each of its Subsidiaries to not, directly or indirectly, redeem, defease,
repurchase, repay or otherwise make any payments (including scheduled payments
of principal and interest) in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness, whether by way of payment in respect of principal of (or premium,
if any) or interest on, such Indebtedness if at the time such payment is due or
is otherwise made or, after giving effect to such payment, (i) an event
constituting an Event of Default has occurred and is continuing, (ii) an event
that with the passage of time and without being cured would constitute an Event
of Default has occurred and is continuing or (iii) an Event of Default will
occur or would reasonably be expected to occur as a result of such redemption,
defeasance, repurchase, repayment or other payment.”
 
8. Section 3.21.  Section 3.21 of the Purchase Agreement is hereby deleted in
its entirety and replaced with the following:
 
 
 

--------------------------------------------------------------------------------

 


“3.21  Operations of Must Have, FIN, VCIG and Hardwire.


i. The Company shall not cause or permit Must Have, FIN, VCIG or Hardwire to
Transfer any of their assets, business or other property, whether now owned or
hereinafter acquired, or issue or sell any Equity Interests of Must Have, FIN or
Hardwire to any person (including, without limitation, the Company or any other
Subsidiary of the Company), except (i) dispositions of obsolete or worn-out
property in the ordinary course of business and (ii) the sale of inventory in
the ordinary course of business.  “Transfer” means any sale, assignment,
license, pledge, transfer, hypothecation or other disposition, conveyance or
encumbrance.
 
ii. The Company shall cause each of Must Have, FIN, VCIG and Hardwire to conduct
its business in the ordinary course of business consistent with past practice
and for each such entity, shall preserve and maintain intact its current
business organization, operations and franchise and preserve the rights,
franchises, goodwill and relationships of its employees, customers, suppliers,
regulators and others having relationships with each of Must Have, FIN and/or
Hardwire.
 
iii. The Company shall not cause or permit (i) either of Must Have, FIN or
Hardwire to commingle its assets with the assets of the Company or any other
Subsidiary of the Company or otherwise use its assets or other property for the
benefit of any other Person (including, without limitation, the Company or any
other Subsidiary of the Company), except that the Company shall cause Hardwire
to deposit, or cause to be deposited, all of its accounts receivables, revenues,
proceeds and other cash into the Lockbox Account, and/or (ii) the business of
Must Have, FIN, VCIG or Hardwire to be run through any entity other than Must
Have, FIN, VCIG and Hardwire, respectively.
 
iv. The Company will not take any action, or fail to take any action that could
materially diminish the business of Must Have, FIN, VCIG or Hardwire or divert
the business of Must Have, FIN or Hardwire to any other Person (including,
without limitation, the Company or any other Subsidiary).”
 
9. The Purchase Agreement is further amended by replacing sub-clause (2) of
clause (ii) of the second sentence of Section 3.23 with the following:


“(2) the lowest of the conversion prices set forth in Section 2(b)(ii) of the
Notes, as adjusted pursuant to and in accordance with the terms of the Notes.”
 
10. Section 3.24.  Section 3.24 of the Purchase Agreement is hereby deleted in
its entirety and replaced with the following:
 
 
 

--------------------------------------------------------------------------------

 


“3.24   Pay Downs of Indebtedness.  Except for the amortization payment due on
October 30, 2014 (the “October Amortization Payment”) equal to $263,158 in the
aggregate under the terms of the 5% Original Issue Discount Convertible
Promissory Note in the principal amount of $4,210,526.33 issued to Dominion
Capital LLC on May 30, 2014, neither the Company nor any Subsidiary shall make
any payment of principal under any Indebtedness other than with net proceeds
from the sale of equity securities of the Company. Notwithstanding the
foregoing, at any time on or after November 17, 2014, the Company may make
payments pursuant to the terms of the Company’s (i) 5% Original Issue Discount
Convertible Promissory Note in the principal amount of $4,210,526.33 issued to
Dominion Capital LLC on May 30, 2014, (ii) 5% Original Issue Discount
Convertible Promissory Note in the principal amount of $2,105,263.16 issued to
Dominion Capital LLC on May 30, 2014, (iii) 5% Original Issue Discount
Convertible Promissory Note in the principal amount of $5,263,157.89 issued to
Dominion Capital LLC on July 17, 2014 and (iv) 5% Original Issue Discount
Convertible Promissory Note in the principal amount of $5,789,473.68 issued to
MG Partners II Ltd. on July 17, 2014, in each case as in effect on the date
hereof (collectively, the “5% OID Notes”).  For the avoidance of doubt, except
for the October Amortization Payment, the Company shall not make any cash
payments of principal or any amortization payments under the 5% OID Notes prior
to November 17, 2014. For further avoidance of doubt, the Company shall not use
any proceeds from the sale of the Notes hereunder (including, without
limitation, the First Tranche, Second Tranche or Third Tranche) to make any
payments under any such Indebtedness other than to Wells Fargo Bank, N.A. as
contemplated by the payoff letter.  The Company agrees that it will not enter
into any amendments, waivers, variations or modifications to the 5% OID Notes
without the prior written consent of JGB.”


11. The Purchase Agreement is further amended by adding the following as a new
Section 3.25:


“3.25 Lockbox Account.  The Company shall cause FIN to maintain, the Lockbox
Account and otherwise maintain such account in accordance with the terms the
terms of the Security Agreement. The Company and FIN acknowledge and agree that
any withdrawal from the Lockbox Account shall require the written authorization
of JGB. To the extent that the cash or deposit in the Lockbox Account exceeds
$2,000,000, the Company may request in writing to utilize such amount in excess
of $2,000,000. The Purchaser may, in its discretion, within five (5) Business
Days of such request, authorize the Company to use such excess funds, at the
Purchaser’s option, to (i) purchase inventory for FIN or (ii) make advance
payment of any Holder Redemption Right for any calendar month subsequent to the
calendar month in which such request was made.”


12. Additional Representations and Warranties. The Company, Must Have, FIN, VCIG
and Hardwire hereby represent and warrant (before and after giving effect to
this Amendment) that:
 
(a) Each of the Company, Must Have, FIN, VCIG and Hardwire has the corporate
power and authority, and the legal right, to execute, deliver and perform this
Amendment and to enter into the transactions contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Each of the Company, Must Have, FIN, VCIG and Hardwire has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Amendment.
 
(c) No consent or authorization of, filing with, notice to or other act by, or
in respect of, any Governmental Authority or any other Person is required in
connection with this Amendment, or the execution, delivery, performance,
validity or enforceability of this Amendment or the transactions contemplated
hereby, except consents, authorizations, filings and notices which have been
obtained or made and are in full force and effect.
 
(d) Each of the Amended Security Documents (as defined in the Deed of Amendment
(the “Deed of Amendment”), dated October 14, 2014, by and among Must Have, the
Purchaser, JGB Collateral LLC and subordinated creditors signatory thereto) and
each other document and instrument executed and delivered by Must Have in
connection therewith, including without limitation the Inter-creditor Deed, the
Share Charge, the Senior Debenture and the Senior Guarantee (each as defined in
the Deed of Amendment), remains in full force and effect and is a valid,
enforceable and subsisting agreement of Must Have.  Must Have represents and
warrants on the date of this Amendment by reference to the facts and
circumstances existing on that date that all the representations and warranties
contained in clause 8 of the Senior Debenture and clause 5 of the Senior
Guarantee are true and accurate as if repeated on the date of this
Amendment.  Each of Must Have and the Company, as applicable, has performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by the Deed of Amendment, the Inter-creditor Deed, the
Share Charge, the Senior Debenture and the Senior Guarantee and each other
document and instrument executed and delivered by Must Have or the Company in
connection therewith required to be complied with by Must Have or the Company,
as applicable.
 
(e) This Amendment constitutes the legal, valid and binding obligations of the
Company, Must Have, FIN, VCIG and Hardwire and are enforceable against the
Company, Must Have, FIN and Hardwire in accordance with its terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
 
13. Additional Covenants and Agreements.  At such times as the Purchaser may
reasonably request, the Company shall cause its legal counsel to issue one or
more legal opinions to the Purchaser and the Company’s transfer agent in order
to cause any shares of common stock to be issued and/or the Notes to be free of
any restrictive legends or other restriction on transfer under applicable
securities laws.
 
14. Limited Effect. Except as expressly provided hereby, all of the terms and
provisions of the Purchase Agreement and the other Loan Transaction Documents
are and shall remain in full force and effect and are hereby ratified and
confirmed by the Company, Must Have, FIN, VCIG and Hardwire. The amendments
contained herein shall not be construed as a waiver or amendment of any other
provision of the Purchase Agreement or the other Loan Transaction Documents or
for any purpose except as expressly set forth herein or a consent to any further
or future action on the part of the Company, Must Have, FIN, VCIG and Hardwire
that would require the waiver or consent of the Purchaser.
 
 
 

--------------------------------------------------------------------------------

 
 
15. Public Announcement.  Within four (4) Business Days after the date hereof,
the Company shall file a Current Report on Form 8-K, including this Amendment as
an exhibit thereto, with the SEC.  From and after the filing of such Form 8-K,
the Company represents to the Purchaser that it shall have publicly disclosed
all material, non-public information delivered to the Purchaser or any of its
representatives by the Company or any of its Subsidiaries, or any of their
respective officers, directors, employees or agents in connection with the
transactions contemplated by the Loan Transaction Documents or otherwise. The
Form 8-K that the Company is required to file pursuant to this Section 15 shall
be subject to Purchaser’s prior review and approval.
 
16. Successors and Assigns. This Amendment shall inure to the benefit of and be
binding upon the Company, Must Have, FIN, VCIG Hardwire, the Purchasers and each
of their respective successors and permitted assigns.
 
17. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of the State of New York. The parties
submit to the jurisdiction of the state and federal courts located in New York
County, New York for any action, suit or proceeding arising out of this
Amendment.
 
18. Counterparts. This Amendment may be executed in any number of counterparts,
all of which shall constitute one and the same agreement, and any party hereto
may execute this Amendment by signing and delivering one or more counterparts.
Delivery of an executed counterpart of this Amendment electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Amendment.
 
19. Costs and Expenses. The Company agrees to pay or reimburse the Purchaser for
out-of-pocket costs and expenses incurred in connection with this Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby in an amount equal to $100,000 plus reasonable attorneys’
fees.  The Company acknowledges and agrees that, at the Purchaser’s option, the
Third Tranche may be funded net of such amount.
 
[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 
 


 


IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.


Electronic Cigarettes International Group, Ltd.
 
 
By_____________________
Name:
Title:.
 
 
Must Have Limited
 
 
By_____________________
Name:
Title:
FIN Branding Group, LLC
 
 
By_____________________
Name:
Title:
 
Hardwire Interactive Acquisition Company
 
 
By_____________________
Name:
Title:
 
JGB (Cayman) Cambridge Ltd.
 
 
By_____________________
Name:
Title:
 
VCIG LLC
 
 
By_____________________
Name:
Title:
                 

 
 
 

--------------------------------------------------------------------------------

 


Exhibit N
Third Note Amendment
 
 
 

--------------------------------------------------------------------------------

 

